Citation Nr: 1729659	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  15-19 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1959 to June 1963.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

Although the Board regrets the additional delay, further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.  

The Board notes that several VA audiology notes discuss audiometric testing conducted in 2012 and 2014; however, the actual audiograms are not included.  Specifically, audiograms were conducted on December 7, 2012; August 11, 2014; September 29, 2014; and October 27, 2014.  Because they are pertinent evidence of record, the audiograms must be obtained.  In addition, the most recent VA treatment records associated with the record are from April 2015, more than two ago.  As more recent VA records are likely to contain pertinent information, and because VA treatment records are constructively of record, they must be obtained.  If any additional treatment records indicate worsening of the Veteran's bilateral hearing loss, a new examination should be provided.

Additionally, while the record includes a number of treatment records from various providers and facilities, additional records appear to be outstanding.  Specifically, VA treatment records note that the Veteran was being treated at St. Mary Community Hospital.  The Board notes that the Veteran submitted one treatment record from St. Mary Community Hospital, and that other records are included within VA treatment records.  However, to date, VA has not sought to obtain the complete medical file from St. Mary Community Hospital.  Because these private treatment records are likely to contain pertinent information, they must be obtained.  

The Board notes that there is no medical opinion in these records linking the Veteran's current sleep apnea to his military service.  As the Veteran's claim is being remanded for additional development, he is encouraged to seek a medical opinion from his primary care provider. 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the providers of all evaluations or treatment he received for his hearing loss and sleep apnea and to provide authorizations for VA to obtain the complete records of any such private evaluations or treatment, to specifically include records from St. Mary Community Hospital.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

If any additional records obtained indicate worsening of the Veteran's bilateral hearing loss, a new VA hearing loss examination should be provided.

2.  The AOJ should specifically obtain for the record copies of the complete clinical records of all VA treatment the Veteran has received for the disabilities on appeal (i.e., update to the present the records of his VA treatment for a sleep apnea and bilateral hearing loss), to specifically include the audiograms noted above.

If any additional records obtained indicate worsening of the Veteran's bilateral hearing loss, a new VA hearing loss examination should be provided.

3.  The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

